--------------------------------------------------------------------------------

Exhibit 10.2
 
ESSEX PROPERTY TRUST, INC.
Up to 5,000,000 shares
of Common Stock
(par value $0.0001 per share)


AMENDED AND RESTATED
EQUITY DISTRIBUTION AGREEMENT
August 28, 2014


[Sales Agent Name]
[Address]


Ladies and Gentlemen:




ESSEX PROPERTY TRUST, INC., a Maryland corporation (the “Company”), and
[__________] (“[Agent]”) hereby enter into this Amended and Restated Equity
Distribution Agreement (this “Agreement”), amending and restating in its
entirety the Equity Distribution Agreement dated as of May 15, 2014.
Notwithstanding anything to the contrary contained herein, this Agreement shall
not have any effect on offerings or sales of Shares prior to the effective date
or on the terms of the Equity Distribution Agreement dated as of May 15, 2014,
and the rights and obligations of the parties thereunder, insofar as they relate
to such offerings or sales, including, without limitation, the representations,
warranties and agreements (including the indemnification and contribution
provisions). The Company confirms its agreement with [Agent] as follows:


Section 1.                          Issuance and Sale of Shares.


The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through [Agent], acting as agent and/or principal, (a) up to 5,000,000 shares of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”);
and (b) such preferred stock as the Company may subsequently designate (the
“Preferred Stock”; and together with the Common Stock, the “Shares”).  The
Company may also offer to sell the Shares directly to [Agent], as  agent or
principal, in accordance with Section 5 of this Agreement.  Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitation set forth in this Section 1 on the number of
Shares issued and sold under this Agreement shall be the sole responsibility of
the Company, and [Agent] shall have no obligation in connection with such
compliance.  The issuance and sale of Shares through [Agent] will be effected
pursuant to the Registration Statement (as defined below) that became
automatically effective when filed by the Company with the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
Shares.

--------------------------------------------------------------------------------

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-195874), including a base prospectus, relating to certain
securities, including the Shares, to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). The Company has prepared a prospectus supplement specifically
relating to the Shares (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement.  The Company has furnished to
[Agent], for use by [Agent], copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Shares.  Except where the context otherwise requires, such registration
statement, when it became effective, including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.”  The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act (“Rule 433”), relating
to the Shares that (i) is required to be filed with the Commission by the
Company or (ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g), is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to either the Electronic Data
Gathering Analysis and Retrieval System or Interactive Data Electronic
Applications (collectively “IDEA”).


Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Free Writing Prospectus shall be deemed to refer to and include the filing of
any document under the Exchange Act on or after the initial effective date of
the Registration Statement, or the date of Prospectus Supplement, Prospectus or
such Free Writing Prospectus, as the case may be, and incorporated therein by
reference.
2

--------------------------------------------------------------------------------

Section 2.                          Placements.


Each time that the Company wishes to issue and sell the Shares hereunder (each,
a “Placement”), it will notify [Agent] by email notice (or other method mutually
agreed to in writing by the parties) containing the parameters in accordance
with which it desires the Shares to be sold, which shall at a minimum include
the number of Shares to be issued (the “Placement Shares”), the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one day and any minimum price per share below
which sales may not be made (a “Placement Notice”), a form of which containing
such necessary minimum sales parameters is attached hereto as Exhibit A.  The
Placement Notice shall originate from any of the individuals from the Company
set forth on Exhibit B (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from [Agent] set forth on Exhibit B, as such Exhibit B may be
amended from time to time.  The Placement Notice shall be effective upon receipt
by [Agent] unless and until (1) in accordance with the notice requirements set
forth herein, [Agent] declines to accept the terms contained therein for any
reason, in its sole discretion, (2) the entire amount of the Placement Shares
have been sold, (3) in accordance with the notice requirements set forth herein,
the Company suspends or terminates the Placement Notice, (4) the Company issues
a subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, (5) the Agreement has been terminated under the
provisions of Section 14 or (6) either party shall have suspended the sale of
the Placement Shares in accordance with Section 4 below.  The amount of any
discount, commission or other compensation to be paid by the Company to [Agent]
in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Exhibit C.  It is expressly acknowledged
and agreed that neither the Company nor [Agent] will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to [Agent] and [Agent] does not decline
the terms of such Placement Notice pursuant to the terms set forth above, and
then only upon the terms specified therein and herein.  In the event of a
conflict between the terms of this Section 2 and the terms of a Placement
Notice, the terms of the Placement Notice will control.


Section 3.                          Sale of Placement Shares by [Agent].


Subject to the provisions of Section 7(a), [Agent], for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of the New York Stock Exchange (the
“NYSE”), to sell the Placement Shares up to the amount specified, and otherwise
in accordance with the terms of such Placement Notice.  [Agent] will provide
written confirmation to the Company (including by email correspondence to each
of the individuals at the Company set forth on Exhibit B, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom notice
is sent, other than via auto reply) no later than the opening of the Trading Day
(as defined below) immediately following the Trading Day on which it has made
sales of Placement Shares hereunder setting forth the number of Placement Shares
sold on such day, the compensation payable by the Company to [Agent] pursuant to
Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by [Agent]
(as set forth in Section 7(b)) from the gross proceeds that it receives from
such sales.  Subject to the terms of the Placement Notice, [Agent] may sell
Placement Shares by any method permitted by law deemed to be an “at the market”
offering as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the NYSE, on any other existing trading market
for the Common Stock or to or through a market maker.  Subject to the terms of a
Placement Notice, [Agent] may also sell Placement Shares by any other method
permitted by law, including but not limited to in privately negotiated
transactions.  For the purposes hereof, “Trading Day” means any day on which
shares of Common Stock are purchased and sold on the principal market on which
the Common Stock is listed or quoted.
3

--------------------------------------------------------------------------------

Section 4.                          Suspension of Sales.


The Company or [Agent] may, upon notice to the other party in writing (including
by email correspondence to each of the individuals of the other party set forth
on Exhibit B, if receipt of such correspondence is actually acknowledged by any
of the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable email correspondence to each of
the individuals of the other party set forth on Exhibit B), suspend the sale of
Shares under this Agreement; provided, however, that such suspension shall not
affect or impair either party’s obligations with respect to any Placement Shares
sold hereunder prior to the receipt of such notice.  Each of the parties agrees
that no such notice under this Section 4 shall be effective against the other
unless it is made to one of the individuals named on Exhibit B hereto, as such
exhibit may be amended from time to time.


Section 5.                          Principal Transactions.


The Company may also offer to sell the Shares directly to [Agent] as principal ,
in which event such parties shall enter into a separate agreement (each, a
“Terms Agreement”) in substantially the form of Schedule I hereto, related to
such sale (each such transaction, a “Principal Transaction”).  If the Company
wishes to issue and sell the Shares pursuant to this Agreement but other than as
set forth in Section 2 of this Agreement, it will notify [Agent] of the proposed
terms of the Principal Transaction.  If [Agent], acting as principal, wishes to
accept such proposed terms (which it may decline to do for any reason in its
sole discretion) or, following discussions with the Company, wishes to accept
amended terms, the Company and [Agent] shall enter into a Terms Agreement
setting forth the terms of such Principal Transaction.  The terms set forth in a
Terms Agreement shall not be binding on the Company or [Agent] unless and until
the Company and [Agent] have each executed such Terms Agreement accepting all of
the terms of such Terms Agreement.  In the event of a conflict between the terms
of this Agreement and the terms of a Terms Agreement, the terms of such Terms
Agreement shall control.  A Terms Agreement may also specify certain provisions
relating to the reoffering of such Shares by [Agent].  The commitment of [Agent]
to purchase the Shares pursuant to any Terms Agreement shall be deemed to have
been made on the basis of the representations, warranties and agreements of the
Company herein contained and shall be subject to the terms and conditions herein
set forth.  Any such Terms Agreement shall specify the number of the Shares to
be purchased by [Agent] pursuant thereto, the price to be paid to the Company
for such Shares, any provisions relating to rights of, and default by,
underwriters acting together with [Agent] in the reoffering of the Shares, and
the Settlement Date (as defined below) and place of delivery of and payment for
such Shares.  Whenever the Company determines to sell the Shares directly to an
Alternate Manager (as defined in Section 6(b) below) as principal, it will enter
into a separate agreement (each, an “Alternate Terms Agreement”) in
substantially the form of Schedule I to the Alternate Distribution Agreements
(as defined in Section 22 below).
4

--------------------------------------------------------------------------------

Section 6.                          Representations and Warranties by the
Company.  The Company represents and warrants to, and agrees with, [Agent] that
as of (i) the date of this Agreement, (ii) each Representation Date as defined
in Section 8(n) below, and (iii) each Applicable Time (as defined in Section 22
below):


(a)                          Compliance with Registration Requirements. The
Registration Statement and any Rule 462(b) Registration Statement became
automatically effective upon filing with the Commission under the Securities
Act.  The Company has complied to the Commission’s satisfaction with all
requests of the Commission for additional or supplemental information.  No stop
order suspending the effectiveness of the Registration Statement or any Rule
462(b) Registration Statement is in effect and no proceedings for such purpose
have been instituted or are pending or, to the best knowledge of the Company,
are contemplated or threatened by the Commission.


(b)                          No Misstatement or Omission.  The Prospectus when
filed complied and, as amended or supplemented, if applicable, will comply in
all material respects with the Securities Act.  Each of the Registration
Statement, any Rule 462(b) Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied and, as of each
Applicable Time, if any, will comply in all material respects with the
Securities Act and did not and, as of each Applicable Time, if any, will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Prospectus, as amended or supplemented, as of its date, did not
and, as of each Applicable Time, if any, will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to [Agent] or [Agent 2], [Agent 3], [Agent 4], [Agent 5], [Agent 6],
[Agent 7], [Agent 8], [Agent 9], or [Agent 10] (the “Alternate Managers”, and
together with [Agent], the “Managers”) furnished to the Company in writing by
the Managers expressly for use therein.  There are no contracts or other
documents required to be described in the Prospectus or to be filed as exhibits
to the Registration Statement which have not been described or filed as
required.


(c)                          Offering Materials Furnished to [Agent]. The
Company has delivered to [Agent] one complete copy of the Registration Statement
and a copy of each consent and certificate of experts filed as a part thereof,
and conformed copies of the Registration Statement (without exhibits) and the
Prospectus, as amended or supplemented, in such quantities and at such places as
[Agent] has reasonably requested.
5

--------------------------------------------------------------------------------

(d)                          Distribution of Offering Material By the Company. 
The Company has not distributed and will not distribute, prior to the completion
of [Agent]’s distribution of the Shares, any offering material in connection
with the offering and sale of the Shares other than the Prospectus or the
Registration Statement.


(e)                          The Amended and Restated Equity Distribution
Agreement and Terms Agreements.  This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.  The Company has full right, power and authority
to execute and deliver any Terms Agreement and perform its respective
obligations thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of any Terms Agreement and
the consummation by it of the transactions contemplated thereby will have been
duly and validly authorized and any Terms Agreement will have been duly
authorized, executed and delivered by the Company.


(f)                          Authorization of the Shares. The Shares to be sold
by [Agent], acting as agent and/or principal for the Company, have been duly
authorized for issuance and sale pursuant to this Agreement or any Terms
Agreement and, when issued and delivered by the Company to [Agent] pursuant to
this Agreement or any Terms Agreement, will be validly issued, fully paid and
nonassessable.


(g)                          No Applicable Registration or Other Similar Rights.
There are no persons with registration or other similar rights to have any
equity or debt securities registered for sale under the Registration Statement
or included in the offering contemplated by this Agreement or any Terms
Agreement, except for such rights as have been duly waived.


(h)                          No Material Adverse Change.  Except as otherwise
disclosed in the Prospectus, subsequent to the respective dates as of which
information is given in the Prospectus: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business: and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company (except for regular quarterly dividends publicly announced
by the Company), or (except for dividends paid to the Company or other
subsidiaries) any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.


(i)                          Independent Accountants.  KPMG LLP, who have
expressed their opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) and supporting
schedules filed with the Commission or incorporated by reference as a part of
the Registration Statement and included in the Prospectus, is an independent
registered public accounting firm as required by the Securities Act and the
Exchange Act.
6

--------------------------------------------------------------------------------

(j)                          Preparation of the Financial Statements. The
financial statements filed with the Commission as a part of or incorporated
within the Registration Statement and included in the Prospectus present fairly
the consolidated financial position of the Company and its subsidiaries as of
and at the dates indicated and the results of their operations and cash flows
for the periods specified.  The supporting schedules included in or incorporated
in the Registration Statement present fairly the information required to be
stated therein.  Such financial statements and supporting schedules have been
prepared in conformity with generally accepted accounting principles as applied
in the United States applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto.  No
other financial statements or supporting schedules are required to be included
in or incorporated in the Registration Statement.  The financial data set forth
or incorporated in the Prospectus under the captions “Ratio of Earnings to Fixed
Charges” and “Selected Financial Data” fairly present the information set forth
therein on a basis consistent with that of the audited financial statements
contained, incorporated or deemed to be incorporated in the Registration
Statement.


(k)                          Incorporation and Good Standing of the Company and
its Subsidiaries. The Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Maryland and is
in good standing with the State Department of Assessments and Taxation of
Maryland and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Prospectus and to
enter into and perform its obligations under this Agreement.  Essex Portfolio,
L.P. is the Company’s only significant subsidiary (as defined in Rule 1-02 (w)
of Regulation S-X of the Exchange Act) (the “Significant Subsidiary”).  The
Significant Subsidiary has been duly organized and is validly existing as a
partnership in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to own, lease and operate
its properties and to conduct its business as described in the Prospectus.  Each
of the Company and the Significant Subsidiary is duly qualified as a foreign
corporation or foreign partnership to transact business and is in good standing
in the State of California and each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions (other than
the State of California) where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Change.  Except as described in the Prospectus, all of the issued and
outstanding partnership interests in the Significant Subsidiary have been duly
authorized and validly issued and are fully paid and nonassessable. The
partnership interests in the Significant Subsidiary that are owned by the
Company are free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim.  The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Company’s and BRE Properties, Inc.’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2013 and other
than (i) those subsidiaries not required to be listed on Exhibit 21.1 by Item
601 of Regulation S-K under the Exchange Act and (ii) those subsidiaries formed
since December 31, 2013.
7

--------------------------------------------------------------------------------

(l)                          Capital Stock Matters.  The Shares conform in all
material respects to the description thereof contained in the Prospectus.  All
of the issued and outstanding shares of Common Stock and Preferred Stock have
been duly authorized and validly issued, are fully paid and nonassessable and
have been issued in compliance with federal and state securities laws.  None of
the outstanding shares of Common Stock and Preferred Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company.  There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those accurately described in all material
respects in the Prospectus.  The description of the Company’s stock option,
stock bonus and other stock plans or arrangements, and the options or other
rights granted thereunder, set forth in the Prospectus accurately and fairly
presents in all material respects the information required to be shown with
respect to such plans, arrangements, options and rights.


(m)                          Non-Contravention of Existing Instruments; No
Further Authorizations or Approvals Required.   Neither the Company nor any of
its subsidiaries is in violation of its charter or by-laws or is in default (or,
with the giving of notice or lapse of time, would be in default) (“Default”)
under any indenture, mortgage, loan or credit agreement, note, contract,
franchise, lease or other instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change.  The
Company’s execution, delivery and performance of this Agreement, any Terms
Agreement, and consummation of the transactions contemplated hereby and thereby
and by the Prospectus (i) have been duly authorized by all necessary corporate
action and will not result in any violation of the provisions of the charter or
by-laws of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflicts, breaches,
Defaults, liens, charges or encumbrances as would not, individually or in the
aggregate, result in a Material Adverse Change and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary.  No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement, any Terms
Agreement, and consummation of the transactions contemplated hereby and thereby
and by the Prospectus, except such as have been obtained or made by the Company
and are in full force and effect under the Securities Act, applicable state
securities or blue sky laws and from the Financial Industry Regulatory Authority
(“FINRA”).


(n)                          No Material Actions or Proceedings.  Except as
disclosed in the Prospectus, there are no legal or governmental actions, suits
or proceedings pending or, to the best of the Company’s knowledge, threatened
(i) against or affecting the Company or any of its subsidiaries, (ii) which has
as the subject thereof any officer or director of, or property owned or leased
by, the Company or any of its subsidiaries or (iii) relating to environmental or
discrimination matters, where in any such case (A) there is a reasonable
possibility that such action, suit or proceeding might be determined adversely
to the Company or such subsidiary and (B) any such action, suit or proceeding,
if so determined adversely, would reasonably be expected to result in a Material
Adverse Change or adversely affect the consummation of the transactions
contemplated by this Agreement.  No material labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the best of the Company’s
knowledge, is threatened or imminent.
8

--------------------------------------------------------------------------------

(o)                          All Necessary Permits, etc.  The Company and each
subsidiary possess such valid and current certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct their respective businesses, other than those the
failure to possess or own would not result in a Material Adverse Change, and
neither the Company nor any subsidiary has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Change.


(p)                          Tax Law Compliance.  The Company and its
consolidated subsidiaries have filed all necessary federal, state and foreign
income, property and franchise tax returns and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being
contested in good faith and by appropriate proceedings.  The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 6(j) above in respect of all federal, state and foreign
income, property and franchise taxes for all periods as to which the tax
liability of the Company or any of its consolidated subsidiaries has not been
finally determined.


(q)                          Company is a REIT.  Commencing with the Company’s
taxable year ended December 31, 1994, the Company has been organized and has
operated in conformity with the requirements for qualification as a “real estate
investment trust,” and its organization and proposed method of operation will
enable it to continue to meet the requirements for the qualification and
taxation as a “real estate investment trust” under the Internal Revenue Code of
1986, as amended (the “Code”).


(r)                          Company Not an “Investment Company”. The Company
has been advised of the rules and requirements under the Investment Company Act
of 1940, as amended (the “Investment Company Act”).  The Company is not, and
after receipt of payment for the Shares will not be, an “investment company”
within the meaning of Investment Company Act and will conduct its business in a
manner so that it will not become subject to the Investment Company Act.


(s)                          Insurance.  Except as otherwise described in the
Prospectus, each of the Company and its subsidiaries are insured by insurers of
recognized financial responsibility with policies in such amounts and with such
deductibles and covering such risks as are generally deemed prudent and
customary for the business for which it is engaged including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction and acts of vandalism. 
The Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.
9

--------------------------------------------------------------------------------

(t)                          No Price Stabilization or Manipulation.  The
Company has not taken and will not take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.


(u)                          Related Party Transactions.  There are no business
relationships or related-party transactions involving the Company or any
subsidiary or any other person required to be described in the Prospectus which
have not been described as required.


(v)                          Exchange Act Compliance.  The documents
incorporated or deemed to be incorporated by reference in the Prospectus, at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act, and,
when read together with the other information in the Prospectus, at the
Applicable Time, will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


(w)                          No Unlawful Contributions or Other Payments. 
Neither the Company nor any of its subsidiaries nor, to the best of the
Company’s knowledge, any employee or agent of the Company or any subsidiary, has
made any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law or of the character
required to be disclosed in the Prospectus.


(x)                          Company’s Accounting System.  The Company maintains
a system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.


(y)                          Title to Properties.  Except as otherwise disclosed
in the Prospectus and except as would not have a material adverse effect on the
condition, financial or otherwise, or on the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise: (i) all properties and assets described in the Prospectus are owned
with good and marketable title by the Company, its subsidiaries and/or a joint
venture or partnership in which any such party is a participant (a “Related
Entity”); (ii) all of the leases under which any of the Company, its
subsidiaries or, to the knowledge of the Company, Related Entities holds or uses
real properties or assets as a lessee are in full force and effect, and neither
the Company, nor any of its subsidiaries or, to the knowledge of the Company,
Related Entities is in material default in respect of any of the terms or
provisions of any of such leases and no claim has been asserted by anyone
adverse to any such party’s rights as lessee under any of such leases, or
affecting or questioning any such party’s right to the continued possession or
use of the leased property or assets under any such leases; (iii) all liens,
charges, encumbrances, claims or restrictions on or affecting the properties and
assets of any of the Company, its subsidiaries or Related Entities which are
required to be disclosed in the Prospectus are disclosed therein; (iv) neither
the Company, nor any of its subsidiaries or, to the knowledge of the Company,
Related Entities nor any lessee of any portion of any such party’s properties is
in default under any of the leases pursuant to which any of the Company, its
subsidiaries or, to the knowledge of the Company, Related Entities leases its
properties and neither the Company, nor any of its subsidiaries or Related
Entities knows of any event which, but for the passage of time or the giving of
notice, or both, would constitute a default under any of such leases; (v) no
tenant under any of the leases pursuant to which any of the Company, or its
subsidiaries or, to the knowledge of the Company, Related Entities leases its
properties has an option or right of first refusal to purchase the premises
demised under such lease; (vi) each of the properties of any of the Company or
its subsidiaries or to the knowledge of the Company, Related Entities complies
with all applicable codes and zoning laws and regulations; and (vii) neither the
Company nor any of its subsidiaries has knowledge of any pending or threatened
condemnation, zoning change or other proceeding or action that will in any
manner affect the size of, use of, improvements on, construction on, or access
to the properties of any of the Company, or its subsidiaries or Related
Entities.
10

--------------------------------------------------------------------------------

(z)                          Title Insurance.  Title insurance in favor of the
mortgagee or the Company, its subsidiaries and/or their Related Entities is
maintained with respect to each property owned by any such entity in an amount
at least equal to (a) the cost of acquisition of such property or (b) the cost
of construction of such property (measured at the time of such construction),
except, in each case, where the failure to maintain such title insurance would
not have a material adverse effect on the condition, financial or otherwise, or
on the earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise.


(aa)                          No Convertible Mortgages. Except as described in
the Prospectus, the mortgages and deeds of trust encumbering the properties and
assets described in the Prospectus are not convertible nor does any of the
Company, or its subsidiaries hold a participating interest therein.


(bb)                          Valid Partnerships.  Each of the partnership and
joint venture agreements to which the Company or any of its subsidiaries is a
party, and which relates to real property described in the Prospectus, has been
duly authorized, executed and delivered by such applicable party and constitutes
the valid agreement thereof, enforceable in accordance with its terms, except as
limited by (a) the effect of bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to or affecting the
rights or remedies of creditors or (b) the effect of general principles of
equity, whether enforcement is considered in a proceeding in equity or at law,
and the discretion of the court before which any proceeding therefor may be
brought, and the execution, delivery and performance of any of such agreements
did not, at the time of execution and delivery, and does not constitute a breach
of, or default under, the charter or bylaws of such party or any material
contract, lease or other instrument to which such party is a party or by which
its properties may be bound or any law, administrative regulation or
administrative or court order or decree, except for such breaches or defaults
that would not result in a Material Adverse Change.
11

--------------------------------------------------------------------------------

(cc)                          Hazardous Materials. Except as otherwise described
in the Prospectus, none of the Company, or any of its subsidiaries has any
knowledge of (a) the unlawful presence of any hazardous substances, hazardous
materials, toxic substances or waste materials (collectively, “Hazardous
Materials”) on any of the properties owned by it or the Related Entities, or (b)
any unlawful spills, releases, discharges or disposal, of Hazardous Materials
that have occurred or are presently occurring off such properties as a result of
any construction on or operation and use of such properties which presence or
occurrence would have a material adverse effect on the condition, financial or
otherwise, or on the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise; and in connection
with the construction on or operation and use of the properties owned by the
Company, its subsidiaries and Related-Entities, each of the Company, and its
subsidiaries represents that, if any, it has no knowledge of any material
failure to comply with all applicable foreign local, state and federal
environmental laws, regulations, ordinances and administrative and judicial
orders relating to the generation, recycling, reuse, sale, storage, handling,
transport and disposal of any Hazardous Materials, except for such failures that
would not result in a Material Adverse Change.


(dd)                          Compliance with Environmental Laws. Except as
otherwise described in the Prospectus, and except as would not, individually or
in the aggregate, result in a Material Adverse Change (i) neither the Company
nor any of its subsidiaries is in violation of any federal, state, local or
foreign law or regulation relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environment Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Materials of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the best of the Company’s knowledge,
threatened against the Company or any of its subsidiaries or any person or
entity whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law; and (iii) to the best of the Company’s knowledge, there are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that reasonably could result
in a violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law.
12

--------------------------------------------------------------------------------

(ee)                       Environmental Compliance.  The description set forth
under the caption “The Company’s Portfolio may have unknown environmental
liabilities” in Item 1A of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2013 accurately describes the Company’s analysis
of the compliance of its properties with Environmental Laws.  On the basis of
such analysis and the amount of its established reserves, the Company has
reasonably concluded that the costs and liabilities associated with the
Company’s properties’ compliance with Environmental Laws would not reasonably be
likely, individually or in the aggregate, to result in a Material Adverse
Change.


(ff)                          Brokers.  Except as set forth in the Prospectus,
there is no broker, finder or other party that is entitled to receive from the
Company any brokerage or finder’s fee or other fee or commission as a result of
any transactions contemplated by this Agreement.


(gg)                      No Outstanding Loans or Other Indebtedness.  Except as
described in the Prospectus, there are no outstanding loans, advances (except
normal advances for business expenses in the ordinary course of business) or
guarantees or indebtedness by the Company to or for the benefit of any of the
officers or directors of the Company or any of the members of any of them.


(hh)                     No Reliance.  The Company has not relied upon [Agent]
or legal counsel for [Agent] for any legal, tax or accounting advice in
connection with the offering and sale of the Placement Shares.


(ii)                          [Agent] Purchases.  The Company acknowledges and
agrees that [Agent] has informed the Company that [Agent] may, to the extent
permitted under the Securities Act and the Exchange Act, purchase and sell
shares of Common Stock for its own account while this Agreement is in effect,
provided, that (i) no such purchase or sales shall take place while a Placement
Notice is in effect (except to the extent [Agent] may engage in sales of
Placement Shares purchased or deemed purchased from the Company as a “riskless
principal” or in a similar capacity or pursuant to any Terms Agreement) and (ii)
the Company shall not be deemed to have authorized or consented to any such
purchases or sales by [Agent].
13

--------------------------------------------------------------------------------

(jj)                         Compliance with Laws.  The Company has not been
advised, and has no reason to believe, that it and each of its subsidiaries are
not conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be so in compliance would not result in a Material Adverse
Change.


Any certificate signed by an officer of the Company and delivered to [Agent] or
to counsel for [Agent] shall be deemed to be a representation and warranty by
the Company to [Agent] as to the matters set forth therein.


The Company acknowledges that [Agent] and, for purposes of the opinions to be
delivered pursuant to Section 8 hereof, counsel to the Company and counsel to
[Agent], will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.


Section 7.                Sale and Delivery to [Agent]; Settlement.


(a)            Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon [Agent]’s acceptance of the terms of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, [Agent],
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice.  The Company acknowledges
and agrees that (i) there can be no assurance that [Agent] will be successful in
selling Placement Shares, (ii) [Agent] will incur no liability or obligation to
the Company or any other person or entity if it does not sell Placement Shares
for any reason other than a failure by [Agent] to use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Placement Shares as required under
this Agreement and (iii) [Agent] shall be under no obligation to purchase Shares
on a principal basis pursuant to this Agreement, except as otherwise agreed by
[Agent] and the Company.


(b)            Settlement of Shares. Unless otherwise specified in the
applicable Placement Notice or Terms Agreement, as applicable, settlement for
sales of Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”). The amount of proceeds to be
delivered to the Company on a Settlement Date against receipt of the Shares sold
(the “Net Proceeds”) will be equal to the aggregate sales price received by
[Agent] at which such Shares were sold, after deduction for (i) [Agent]’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof or pursuant to the relevant Terms Agreement, and
(ii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.
14

--------------------------------------------------------------------------------

(c)            Delivery of Placement Shares and Purchased Securities.  On or
before each Settlement Date, the Company will, or will cause its transfer agent
to, electronically transfer the Placement Shares or Purchased Securities (as
defined in any relevant Terms Agreement) being sold by crediting [Agent]’s or
its designee’s account (provided [Agent] shall have given the Company written
notice of such designee prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form.  On each Settlement Date, [Agent] will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date.  The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver Placement
Shares or Purchased Securities on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 11(a) hereto, it will (i) hold [Agent] harmless against any loss, claim,
damage, or expense (including reasonable legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company or its transfer
agent (if applicable) and (ii) pay to [Agent] any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.


(d)            Denominations; Registration.  Certificates for the Shares, if
any, shall be in such denominations and registered in such names as [Agent] may
request in writing at least one full business day before the Settlement Date. 
The certificates for the Shares, if any, will be made available for examination
and packaging by [Agent] in The City of New York not later than noon (New York
time) on the business day prior to the Settlement Date.


(e)            Limitations on Offering Size.  Under no circumstances shall the
Company cause or request the offer or sale of any Shares if, after giving effect
to the sale of such Shares, the aggregate Shares sold pursuant to this
Agreement, any Terms Agreement, the Alternate Distribution Agreements and any
Alternate Terms Agreement would exceed the lesser of (i) the amount available
for offer and sale under the currently effective Registration Statement and (ii)
the amount authorized from time to time to be issued and sold under this
Agreement, any Terms Agreement, the Alternate Distribution Agreements, and any
Alternate Terms Agreements by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to [Agent] in writing (such lesser amount, the “Maximum Amount”). 
Under no circumstances shall the Company cause or request the offer or sale of
any Shares at a price lower than the minimum price authorized from time to time
by the Company’s board of directors, duly authorized committee thereof or a duly
authorized executive committee, and notified to [Agent] in writing.  Further,
under no circumstances shall the aggregate offering amount of Shares sold
pursuant to this Agreement and the Alternate Distribution Agreements, including
any Terms Agreement or Alternate Terms Agreement, exceed the Maximum Amount.

 
15

--------------------------------------------------------------------------------

 
Section 8.                 Covenants of the Company.


The Company covenants with [Agent] as follows:
 
(a)            Registration Statement Amendments; Payment of Fees.  After the
date of this Agreement and during any period in which a Prospectus relating to
any Placement Shares or Purchased Securities is required to be delivered by
[Agent] under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), (i)
to the extent that such information is not filed via IDEA, the Company will
notify [Agent] promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any comment letter from the
Commission or any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information; (ii) the
Company will prepare and file with the Commission, promptly upon [Agent]’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in [Agent]’s reasonable opinion, may be necessary or advisable
in connection with the distribution of the Placement Shares by [Agent] or the
sale of Purchased Securities in a Principal Transaction (provided, however, that
the failure of [Agent] to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect [Agent]’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or Purchased Securities or a security convertible into the
Placement Shares or Purchased Securities unless a copy thereof has been
submitted to [Agent] within a reasonable period of time before the filing and
[Agent] has not reasonably objected thereto (provided, however, that the failure
of [Agent] to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect [Agent]’s right to rely on the
representations and warranties made by the Company in this Agreement) and the
Company will furnish to [Agent] at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
IDEA; and (iv) the Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
Commission as required pursuant to the applicable paragraph of Rule 424(b) of
the Securities Act (without reliance on Rule 424(b)(8) of the Securities Act).


(b)            Notice of Commission Stop Orders.  The Company will advise
[Agent], promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares or Purchased Securities for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceeding for any such
purpose or any examination pursuant to Section 8(e) of the Securities Act, or if
the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Shares; and it will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop or other order or to obtain its withdrawal if such a stop or other order
should be issued.


(c)            Delivery of Prospectus; Subsequent Changes.  During any period in
which a Prospectus relating to the Placement Shares or Purchased Securities is
required to be delivered by [Agent] under the Securities Act with respect to a
pending sale of the Placement Shares or Purchased Securities, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will comply with all requirements imposed upon
it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act.  If during such period any event occurs as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period the Registration Statement ceases to be
effective or it is necessary to amend or supplement the Registration Statement
or Prospectus to comply with the Securities Act, the Company will promptly
notify [Agent] to suspend the offering of Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.
16

--------------------------------------------------------------------------------

(d)            Listing of Placement Shares or Purchased Securities.  During any
period in which the Prospectus relating to the Placement Shares or Purchased
Securities is required to be delivered by [Agent] under the Securities Act with
respect to a pending sale of the Placement Shares or Purchased Securities
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the relevant Placement Shares or Purchased
Securities to be listed on the NYSE and to qualify such Placement Shares or
Purchased Securities for sale under the securities laws of such jurisdictions as
[Agent] reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the relevant Placement Shares or
Purchased Securities; provided, however, that the Company shall not be required
in connection therewith to qualify as a foreign entity or dealer in securities
or file a general consent to service of process in any jurisdiction.


(e)            Filings with the NYSE.  The Company will timely file with the
NYSE all material documents and notices required by the NYSE of companies that
have or will issue securities that are listed on the NYSE.


(f)            Delivery of Registration Statement and Prospectus.  The Company
will furnish to [Agent] and its counsel (at the expense of the Company) copies
of the Registration Statement and the Prospectus during any period in which a
Prospectus relating to any of the Placement Shares or Purchased Securities is
required to be delivered under the Securities Act, in each case as soon as
reasonably practicable and in such quantities as [Agent] may from time to time
reasonably request and, at [Agent]’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares or
Purchased Securities may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to [Agent] to
the extent such document is available on IDEA.  The copies of the Registration
Statement and the Prospectus and any supplements or amendments thereto furnished
to [Agent] will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to IDEA, except to the extent permitted by
Regulation S-T.
17

--------------------------------------------------------------------------------

(g)            Earnings Statement.  The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement (which need not be audited) covering a 12-month period that satisfies
the provisions of Section 11(a) and Rule 158 of the Securities Act.  “Earnings
statement” and “make generally available” will have the meanings contained in
Rule 158 under the Securities Act.


(h)            Blue Sky and Other Qualifications. The Company will use its
commercially reasonable efforts, in cooperation with [Agent], to qualify the
Placement Shares or Purchased Securities for offering and sale, or to obtain an
exemption for the Shares to be offered and sold, under the applicable securities
laws of such states and other jurisdictions (domestic or foreign) as [Agent] may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Shares (but in no event for less
than one year from the date of this Agreement); provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.  In each jurisdiction in which the Placement Shares or Purchased
Securities have been so qualified or exempt, the Company will file such
statements and reports as may be required by the laws of such jurisdiction to
continue such qualification or exemption, as the case may be, in effect for so
long as required for the distribution of such Placement Shares or Purchased
Securities (but in no event for less than one year from the date of this
Agreement).


(i)            Use of Proceeds.  The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”


(j)            Notice of Other Sales.  During the pendency of any Placement
Notice given hereunder or a Principal Transaction pursuant to a Terms Agreement,
the Company shall provide [Agent] notice as promptly as reasonably possible
before it offers to sell, contracts to sell, sells, grants any option to sell or
otherwise disposes of any shares of Common Stock (other than Placement Shares
offered pursuant to the provisions of this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire Common Stock; provided, that such notice shall not be required in
connection with the (i) issuance, grant or sale of Common Stock, options to
purchase Common Stock or Common Stock issuable upon the exercise of options or
other equity awards pursuant to any stock option, stock bonus or other stock or
compensatory plan or arrangement described in the Prospectus, (ii) the issuance
of securities in connection with an acquisition, merger or sale or purchase of
assets, (iii) the issuance or sale of Common Stock pursuant to any dividend
reinvestment plan that the Company may adopt from time to time provided the
implementation of such is disclosed to [Agent] in advance, (iv) the
establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock, provided the implementation of such
is disclosed to [Agent] in advance or (v) any shares of Common Stock issuable
upon the exchange, conversion, or redemption of securities, including, but not
limited to, operating partnership units in Essex Portfolio, L.P., as to which
the Company is the general partner, or the exercise of warrants, options or
other rights in effect or outstanding.  To the extent requested in writing by
the Company, [Agent] shall keep notices provided under this Section 8(j)
confidential.  Any lock-up provisions relating to a Principal Transaction shall
be set forth in the applicable Terms Agreement.
18

--------------------------------------------------------------------------------

(k)           Change of Circumstances.  The Company will, at any time during a
fiscal quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares or other Shares pursuant to a Terms Agreement or Alternate
Terms Agreement, advise [Agent] promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter, comfort letter
or the like provided to [Agent] pursuant to Section 8 of this Agreement.


(l)            Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by [Agent] or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior officers, during
regular business hours and at the Company’s principal offices, as [Agent] may
reasonably request.


(m)         Required Filings Relating to Placement or Sale of Placement Shares
or Purchased Securities.  The Company agrees that on such dates as the
Securities Act shall require, the Company will (i) file a prospectus supplement
with the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act, which prospectus supplement will set forth, within the relevant
period, the amount of Placement Shares sold through [Agent] or the amount of
Shares sold to [Agent] acting as principal, the Net Proceeds to the Company and
the compensation payable by the Company to [Agent] with respect to such
Placement Shares and Purchased Securities, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.


(n)          Representation Dates; Certificate.  On the date of this Agreement
and each time the Company:



 
(i)
files the Prospectus relating to the Shares or amends or supplements (other than
a prospectus supplement relating solely to an offering of securities other than
the Shares) the Registration Statement or the Prospectus relating to the Shares
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of documents by reference into the Registration Statement or
the Prospectus relating to the Shares;




 
(ii)
files an annual report on Form 10-K under the Exchange Act (including any Form
10-K/A containing amended financial information or a material amendment to the
previously filed Form 10-K);




 
(iii)
files its quarterly reports on Form 10-Q under the Exchange Act;




 
(iv)
files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

19

--------------------------------------------------------------------------------

 
(v)
each date on which the Company executes and delivers a Terms Agreement; or




 
(vi)
each Settlement Date with respect to a Principal Transaction,



each date of filing of one or more of the documents referred to in clauses (i)
through (iv), and each of the dates referred to in clauses (v) and (vi), shall
be a “Representation Date”; provided however, notwithstanding anything to the
contrary contained in this Agreement, [Agent] may waive any documents required
to be delivered to [Agent] as a result of a Representation Date,


the Company shall furnish [Agent] with a certificate, in the form attached
hereto as Exhibit D within three (3) Trading Days of any Representation Date. 
The requirement to provide a certificate under this Section 8(n) shall be waived
for any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K or a
Representation Date with respect to a Principal Transaction.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide [Agent] with a certificate under this Section 8(n), then before the
Company delivers the Placement Notice or [Agent] sells any Placement Shares, the
Company shall provide [Agent] with a certificate, in the form attached hereto as
Exhibit D, dated the date of the Placement Notice.


(o)            Legal Opinion.  (1) On the date of this Agreement and (2) within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit D for which no waiver is applicable, the Company shall cause to be
furnished to [Agent] a written opinion of Baker & McKenzie LLP (“Company
Counsel”), in form and substance satisfactory to [Agent] and its counsel, dated
the date that the opinion is required to be delivered, substantially similar to
the form attached hereto as Exhibit E-1, Exhibit E-2 and Exhibit E-3, modified
as necessary, to relate to the Registration Statement, the Prospectus as then
amended or supplemented, and the relevant Terms Agreement, if applicable;
provided, however, that in lieu of such opinions for subsequent Representation
Dates listed in clauses (i) through (iv), inclusive, of Section 8(n), counsel
may furnish [Agent] with a letter (a “Reliance Letter”) to the effect that
[Agent] may rely on a prior opinion delivered under this Section 8(o) to the
same extent as if it were dated the date of such letter (except that statements
in such prior opinion shall be deemed to relate to the Registration Statement
and the Prospectus as amended or supplemented at such Representation Date).
20

--------------------------------------------------------------------------------

(p)           Comfort Letter.  (1) On the date of this Agreement and (2) within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit D for which no waiver is applicable, the Company shall cause its
independent accountants (and/or any other independent accountants whose report
is included in the Registration Statement or the Prospectus) to furnish [Agent]
letters (the “Comfort Letters”), dated the date of the Comfort Letter is
delivered, in form and substance satisfactory to [Agent], (i) confirming that
they are an independent registered public accounting firm within the meaning of
the Securities Act, the Exchange Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.


(q)           REIT Treatment. The Company will use its reasonable efforts to
enable the Company to continue to meet the requirements to qualify for taxation
as a REIT under the Code for subsequent tax years that include any portion of
the term of this Agreement except as otherwise determined by the Board of
Directors of the Company to be in the best interests of stockholders.


(r)            Investment Company Act.  The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor the Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.


(s)           Securities Act and Exchange Act.  The Company will use its
commercially reasonable efforts to comply with all requirements imposed upon it
by the Securities Act and the Exchange Act as from time to time in force, so far
as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares and the Shares sold in a Principal Transaction as contemplated
by the provisions hereof, any Terms Agreement, and the Prospectus.


(t)            No Offer to Sell.  Other than a free writing prospectus (as
defined in Rule 405 under the Securities Act) approved in advance in writing by
the Company and [Agent] in its capacity as principal or agent hereunder, neither
[Agent] nor the Company (including its agents and representatives, other than
[Agent] in its capacity as such) will, directly or indirectly, make, use,
prepare, authorize, approve or refer to any free writing prospectus relating to
the Shares to be sold by [Agent] as principal or agent hereunder.


(u)          Regulation M.  If the Company has reason to believe that the
exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
Exchange Act are not satisfied with respect to the Company or the Common Stock,
it shall promptly notify [Agent] and sales of the Shares under this Agreement or
any Terms Agreement shall be suspended until that or other exemptive provisions
have been satisfied in the judgment of each party.
21

--------------------------------------------------------------------------------

(v)            Transfer Agent.  The Company shall maintain, at its expense, a
registrar and transfer agent for the Common Stock.


(w)            Disclosure of Sales.  The Company will disclose in its quarterly
reports on Form 10-Q and in its annual report on Form 10-K the number of Shares
sold through the Managers under this Agreement and any Terms Agreement during
the relevant quarter.


(x)            Market Stabilization. The Company will not, and will use its
commercially reasonable efforts to cause its officers, trustees and affiliates
not to, (i) take, directly or indirectly, any action designed to stabilize or
manipulate the price of any security of the Company, or which may cause or
result in, or which might in the future reasonably be expected to cause or
result in, the stabilization or manipulation of the price of any security of the
Company, to facilitate the sale or resale of any of the Shares, (ii) sell, bid
for, purchase or pay anyone any compensation for soliciting purchases of the
Shares during the pendency of any Placement Notice or (iii) pay or agree to pay
to any person any compensation for soliciting any order to purchase any other
securities of the Company during the pendency of any Placement Notice; provided,
however, that upon consent of [Agent] the Company may bid for and purchase
Common Stock in accordance with Rule 10b-18 under the Exchange Act.


(y)            Listing.  During any period in which the Prospectus relating to
the Shares is required to be delivered by [Agent] under the Securities Act with
respect to a pending sale of the Shares (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), the
Company will use its commercially reasonable efforts to cause the Shares to be
listed on the NYSE.


(z)            Available Shares.   The Company will ensure that there are at all
times sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out of its authorized but unissued shares of Common Stock,
equal to the Maximum Amount.


Section 9.                Payment of Expenses.



(a)            Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement and any Terms Agreement,
including (i) the preparation, filing, including any fees required by the
Commission, and printing of the Registration Statement (including financial
statements and exhibits) as originally filed and of each amendment and
supplement thereto, in such number as [Agent] shall deem necessary, (ii) the
printing and delivery to [Agent] of this Agreement, any Terms Agreement, and
such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Placement Shares or Shares sold in a
Principal Transaction, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Shares to [Agent], including any stock or other
transfer taxes and any capital duties, stamp duties or other duties or taxes
payable upon the sale, issuance or delivery of the Shares to [Agent], (iv) the
fees and disbursements of the counsel, accountants and other advisors to the
Company, (v) the qualification or exemption of the Shares under state securities
laws in accordance with the provisions of Section 8(h) hereof, including filing
fees (provided, however, any fees or disbursements of counsel for [Agent] in
connection therewith shall be paid by [Agent]), (vi) the printing and delivery
to [Agent] of copies of any permitted Free Writing Prospectus and the Prospectus
and any amendments or supplements thereto in such number as [Agent] shall deem
necessary, (vii) the preparation, printing and delivery to [Agent] of copies of
the blue sky survey and any Canadian “wrapper” and any supplements thereto, in
such number as [Agent] shall deem necessary, (viii) the fees and expenses of the
transfer agent and registrar for the Shares, (ix) the filing fees incident to
any review by FINRA of the terms of the sale of the Shares, and (x) the fees and
expenses incurred in connection with the listing of the Shares on the NYSE.
22

--------------------------------------------------------------------------------

Section 10.               Conditions of [Agent]’s Obligations.


The obligations of [Agent] hereunder with respect to a Placement or with respect
to a Principal Transaction will be subject to the continuing accuracy and
completeness of the representations and warranties of the Company contained in
this Agreement or in certificates of any officer of the Company or any
Subsidiary of the Company delivered pursuant to the provisions hereof, to the
performance by the Company of its covenants and other obligations hereunder, and
to the following further conditions:


(a)            Effectiveness of Registration Statement. The Registration
Statement shall have become effective and shall be available for (1) all sales
of Placement Shares issued pursuant to all prior Placement Notices, (2) the sale
of all Placement Shares contemplated to be issued by any Placement Notice, and
(3) all sales of Shares issued pursuant to this Agreement and the relevant Terms
Agreement.


(b)            No Material Notices.  None of the following events shall have
occurred and be continuing: (1) receipt by the Company or any of its
Subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (2) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(3) receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Shares for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (4) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus, or any Issuer Free Writing
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related Prospectus, or any Issuer Free
Writing Prospectus, or any such document so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading or, that in the case of
the Prospectus and any Issuer Free Writing Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.


(c)            Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any change, or any development involving a prospective change, in the
condition, financial or otherwise, or in the business, properties, earnings,
results of operations or prospects of the Company except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Change.
23

--------------------------------------------------------------------------------

(d)            Counsel Letters.  [Agent] shall have received the favorable
opinion of Company Counsel, required to be delivered pursuant to Section 8(o) on
or before the date on which such delivery of such opinion is required pursuant
to Section 8(o).  On or before the date of the first Placement Notice or Terms
Agreement and thereafter within three (3) Trading Days of each Representation
Date with respect to which the Company is required to cause to be furnished to
[Agent] a written opinion of Company Counsel pursuant to Section 8(o), Sidley
Austin LLP shall have furnished to [Agent] its negative assurance letter in form
and substance satisfactory to [Agent] dated the date the letter is required to
be delivered.


(e)            Representation Certificate.  [Agent] shall have received the
certificate required to be delivered pursuant to Section 8(n) on or before the
date on which delivery of such certificate is required pursuant to Section 8(n).


(f)            Accountant’s Comfort Letter.  [Agent] shall have received the
Comfort Letter required to be delivered pursuant to Section 8(p) on or before
the date on which such delivery of such Comfort Letter is required pursuant to
Section 8(p).


(g)            Approval for Listing.  The Placement Shares and Purchased
Securities (as defined in the relevant Terms Agreement) shall either have been
(i) approved for listing on NYSE, subject only to notice of issuance, or (ii)
the Company shall have filed an application for listing of the Placement Shares
or Purchased Securities on NYSE at, or prior to, the issuance of any Placement
Notice or the date of any Terms Agreement.


(h)            No NYSE Suspension or FINRA Objection.  Trading in the Shares
shall not have been suspended on the NYSE.  FINRA shall not have objected to the
fairness or reasonableness of the terms or arrangements under this Agreement and
any Terms Agreement, if applicable.


(i)            Additional Documents. On each date on which the Company is
required to deliver a certificate pursuant to Section 8(n), counsel for [Agent]
shall have been furnished with such documents and opinions as they may
reasonably require for the purpose of enabling them to pass upon the issuance
and sale of the Shares as herein contemplated or as contemplated by any Terms
Agreement, or in order to evidence the accuracy of any of the representations or
warranties, or the fulfillment of any of the conditions, contained in this
Agreement or any Terms Agreement.


(j)            Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder or the date of any Terms Agreement
shall have been made within the applicable time period prescribed for such
filing by Rule 424.
24

--------------------------------------------------------------------------------

(k)            Termination of Agreement. If any condition specified in this
Section 10 shall not have been fulfilled when and as required to be fulfilled,
this Agreement may be terminated by [Agent] by notice to the Company.  Notice of
such cancellation shall be given in writing and addressed to each of the
individuals of the Company set forth on Exhibit B.


Section 11.               Indemnification.


(a)            Company Indemnification.  The Company agrees to indemnify and
hold harmless [Agent], the directors, officers, partners, employees and agents
of [Agent] and each person, if any, who (i) controls [Agent] within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, or (ii)
is controlled by or is under common control with [Agent] from and against any
and all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 11(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which [Agent], or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company or based on written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify the Shares
under the securities laws thereof or filed with the Commission, (y) the omission
or alleged omission to state in any such document a material fact required to be
stated in it or necessary to make the statements in it not misleading or (z) any
breach by any of the indemnifying parties of any of their respective
representations, warranties and agreements contained in this Agreement or any
Terms Agreement; provided, however, that this indemnity agreement shall not
apply to the extent that such loss, claim, liability, expense or damage arises
from the sale of the Shares pursuant to this Agreement or any Terms Agreement
and is caused directly or indirectly by an untrue statement or omission made in
reliance upon and in conformity with written information relating to any of the
Managers and furnished to the Company by any of the Managers expressly for
inclusion in any document as described in clause (x) of this Section 11(a). 
This indemnity agreement will be in addition to any liability that the Company
might otherwise have.


(b)            [Agent] Indemnification.  [Agent] agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company that
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 11(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
written information relating to [Agent] and furnished to the Company by [Agent]
expressly for inclusion in any document as described in clause (x) of Section
11(a).
25

--------------------------------------------------------------------------------

(c)            Procedure.  Any party that proposes to assert the right to be
indemnified under this Section 11 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 11, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 11 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 11 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party.  If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense.  The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties; provided, however, that the
indemnifying party shall not, in connection with any one such claim or action or
separate but substantially similar or related claims or actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all indemnified
parties (which shall also include in this case, any and all Alternate Managers
being indemnified by the Company in such claims or actions pursuant to their
respective equity distribution agreements) or for legal fees, expenses and other
charges that are not reasonable.  It is understood that the indemnifying party
or parties shall not, in connection with any proceeding or related proceedings
in the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (in addition to any local counsel)
for all such indemnified party or parties.  All such fees, disbursements and
other charges will be reimbursed by the indemnifying party promptly as they are
incurred.  Except as provided in Section 11(d), an indemnifying party will not,
in any event, be liable for any settlement of any action or claim effected
without its written consent.  No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 11 or Section 12 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
26

--------------------------------------------------------------------------------

(d)            Settlement Without Consent if Failure to Reimburse.  If at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for reasonable fees and expenses of counsel to
which such indemnified party is entitled pursuant to this Agreement and subject
to applicable law, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 11(a) effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.


Section 12.              Contribution.


In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in Section 11 is applicable in accordance
with its terms but for any reason is held to be unavailable from the Company or
[Agent], the Company and [Agent] will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than
[Agent], such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and [Agent] may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and [Agent] on the other.  The relative benefits received by the Company on
the one hand and [Agent] on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares (or
Shares sold pursuant to a Terms Agreement, if applicable) (before deducting
expenses) received by the Company bear to the total compensation received by
[Agent] from the sale of such Shares on behalf of the Company.  If, but only if,
the allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and [Agent], on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or [Agent], the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company and [Agent] agree that it would not be just
and equitable if contributions pursuant to this Section 12 were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 12 shall be deemed to include, for the purpose of this Section 12, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof.  Notwithstanding the foregoing
provisions of this Section 12, [Agent] shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 12, any person who controls [Agent] within the meaning of the
Securities Act, and any affiliates, officers, directors, partners, employees or
agents of [Agent], will have the same rights to contribution as [Agent], and any
person who controls the Company within the meaning of the Securities Act, each
director of the Company, and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof.  Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 12, will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 12 except to the extent that the failure
to so notify such other party materially prejudiced the substantive rights or
defenses of the party from whom contribution is sought. Except for a settlement
entered into pursuant to the last sentence of Section 11(c) hereof, no party
will be liable for contribution with respect to any action or claim settled
without its written consent if such consent is required pursuant to Section
11(c) hereof.
27

--------------------------------------------------------------------------------

Section 13.              Representations and Agreements to Survive Delivery.


All representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its Subsidiaries submitted
pursuant hereto or pursuant to any Terms Agreement, shall remain operative and
in full force and effect, regardless of any investigation made by or on behalf
of [Agent] or its controlling persons, or by or on behalf of the Company, and
shall survive delivery of the Shares to [Agent].


Section 14.              Termination of Agreement.


(a)            Termination; General. [Agent] may terminate this Agreement, by
notice to the Company, as hereinafter specified at any time (1) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any change, or any development or
event involving a prospective change, in the condition, financial or otherwise,
or in the business, properties, earnings, results of operations or prospects of
the Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the reasonable judgment of [Agent] is material and adverse and
makes it impractical or inadvisable to market the Shares or to enforce contracts
for the sale of the Shares, (2) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of [Agent],
impracticable or inadvisable to market the Shares or to enforce contracts for
the sale of the Shares, (3) if trading in the Shares has been suspended or
limited by the Commission or the NYSE, or if trading generally on the NYSE has
been suspended or limited, or minimum prices for trading have been fixed on the
NYSE, (4) if any suspension of trading of any securities of the Company on any
exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities, or (7) there shall have occurred any attack on, or outbreak or
escalation of hostilities or act of terrorism involving, the United States, or
any change in financial markets or any calamity or crisis that, in each case, in
[Agent]’s judgment, is material and adverse.
28

--------------------------------------------------------------------------------

(b)            Termination by the Company.  The Company shall have the right, by
giving ten (10) days notice as hereinafter specified to terminate this Agreement
in its sole discretion at any time after the date of this Agreement. 
Notwithstanding the foregoing, in the case of any sale by the Company pursuant
to a Terms Agreement, the obligations of the Company pursuant to such Terms
Agreement and this Agreement may not be terminated by the Company without the
prior written consent of [Agent].


(c)            Termination by [Agent].  [Agent] shall have the right, by giving
ten (10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.


(d)            Automatic Termination.  Unless earlier terminated pursuant to
this Section 14, this Agreement shall automatically terminate upon the issuance
and sale of the Maximum Amount of Shares through the Managers pursuant to this
Agreement, any Terms Agreement, the Alternate Distribution Agreements and any
Alternate Terms Agreement.


(e)            Continued Force and Effect.  This Agreement shall remain in full
force and effect unless terminated pursuant to Sections 9(k), 13(a), (b), (c),
or (d) above or otherwise by mutual agreement of the parties.


(f)            Effectiveness of Termination.  Any termination of this Agreement
shall be effective on the date specified in such notice of termination;
provided, however, that such termination shall not be effective until the close
of business on the date specified in such notice by [Agent] or the Company, as
the case may be.  If such termination shall occur prior to the Settlement Date
for any sale of Shares, such Shares shall settle in accordance with the
provisions of this Agreement or any relevant Terms Agreement.
29

--------------------------------------------------------------------------------

(g)            Liabilities. If this Agreement is terminated pursuant to Section
10(k) or this Section 14, such termination shall be without liability of any
party to any other party except as provided in Section 9 hereof, and except
that, in the case of any termination of this Agreement, Section 6, Section 11,
Section 12, Section 13, Section 18 and Section 24 hereof, and the obligation
herein to pay any discount, commission or other compensation accrued but unpaid,
shall survive such termination and remain in full force and effect.


Section 15.              Notices.


All notices or other communications required or permitted to be given by any
party to any other party pursuant to the terms of this Agreement or any Terms
Agreement shall be in writing, unless otherwise specified in this Agreement. 
Notices to [Agent] shall be directed to [_________________], [_________________]
fax no. [_________________], Attention: [_________________], with copies to
Sidley Austin LLP, 1001 Page Mill Road, Building 1, Palo Alto, California 94304,
fax no. (650) 565-7100, Attention: Justin L. Bastian; notices to the Company
shall be delivered to Essex Property Trust, Inc., 925 East Meadow Drive, Palo
Alto, California 94303, fax no. (650) 320-9833, attention: Michael Dance, Chief
Financial Officer, with a copy to Baker & McKenzie LLP, Two Embarcadero Center,
11th Floor, San Francisco, CA 94111-3802, fax no. (415) 576-3099, attention:
Stephen Schrader, Esq.  Each party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose. Each such notice or other communication shall be
deemed given (i) when delivered personally or by verifiable electronic
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the NYSE and
commercial banks in the City of New York are open for business.


Section 16.               Parties.


This Agreement and any Terms Agreement shall inure to the benefit of and be
binding upon [Agent], the Company and their respective successors and
affiliates.  Nothing expressed or mentioned in this Agreement or any Terms
Agreement is intended or shall be construed to give any person, firm or
corporation, other than [Agent], the Company and their respective successors and
affiliates and the controlling persons and officers and directors referred to in
Sections 10 and 11 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement, any
Terms Agreement, or any provision herein or therein contained.  This Agreement,
any Terms Agreement, and all conditions and provisions hereof and thereof are
intended to be for the sole and exclusive benefit of [Agent], the Company and
their respective successors and affiliates, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation.  No purchaser of Shares from
[Agent] shall be deemed to be a successor by reason merely of such purchase.
30

--------------------------------------------------------------------------------

Section 17.              Adjustments for Stock Splits.


The parties acknowledge and agree that all stock-related numbers contained in
this Agreement and any Terms Agreement shall be adjusted to take into account
any stock split, stock dividend or similar event effected with respect to the
Shares.


Section 18.              Governing Law and Time; Waiver of Jury Trial.


THIS AGREEMENT AND ANY TERMS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. SPECIFIED TIMES OF DAY REFER
TO NEW YORK CITY TIME. EACH OF THE COMPANY AND [AGENT] HEREBY IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
TERMS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


Section 19.              Consent to Jurisdiction.   Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.


Section 20.              Use of Information.    [Agent] may not use any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due diligence, to advise any party
with respect to transactions not expressly approved by the Company.


Section 21.               Effect of Headings.


The Section and Exhibit headings herein and in any Terms Agreement are for
convenience only and shall not affect the construction hereof or thereof.


Section 22.              Definitions.


As used in this Agreement, the following terms have the respective meanings set
forth below:


“Alternate Distribution Agreements” means the Equity Distribution Agreements (as
amended, restated or amended and restated), entered into as of this date,
between the Company and each of the Alternate Managers.
31

--------------------------------------------------------------------------------

“Applicable Time” means the time (a) each Placement Notice is given hereunder
and (b) each sale of any Shares is made.


“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Shares that (1) is required to be filed
with the Commission by the Company, (2) is a “road show” that is a “written
communication” within the meaning of Rule 433(d)(8)(i) whether or not required
to be filed with the Commission, or (3) is exempt from filing pursuant to Rule
433(d)(5)(i) because it contains a description of the Shares or of the offering
that does not reflect the final terms, and all free writing prospectuses that
are listed in Exhibit F hereto, in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g) under the Securities Act.


“Preferred Stock” means the Company’s preferred stock, par value $0.0001 per
share.


“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.


All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.


All references in this Agreement or any Terms Agreement to the Registration
Statement, the Prospectus or any amendment or supplement to any of the foregoing
shall be deemed to include the copy filed with the Commission pursuant to IDEA;
all references in this Agreement to any Issuer Free Writing Prospectus (other
than any Issuer Free Writing Prospectuses that, pursuant to Rule 433, are not
required to be filed with the Commission) shall be deemed to include the copy
thereof filed with the Commission pursuant to IDEA; and all references in this
Agreement or any Terms Agreement to “supplements” to the Prospectus shall
include, without limitation, any supplements, “wrappers” or similar materials
prepared in connection with any offering, sale or private placement of any
Shares by [Agent] outside of the United States.
32

--------------------------------------------------------------------------------

Section 23.              Permitted Free Writing Prospectuses.


The Company represents, warrants and agrees that, unless it obtains the prior
consent of [Agent], and [Agent] represents, warrants and agrees that, unless it
obtains the prior consent of the Company, it has not made and will not make any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission.  Any such free
writing prospectus consented to by [Agent] or by the Company, as the case may
be, is hereinafter referred to as a “Permitted Free Writing Prospectus.”  The
Company represents and warrants that it has treated and agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping.  For the purposes of clarity, the parties hereto agree that all free
writing prospectuses, if any, listed in Exhibit F hereto are Permitted Free
Writing Prospectuses.


Section 24.              Absence of Fiduciary Relationship.


The Company acknowledges and agrees that:


(a)            [Agent] is acting solely as agent (or as principal pursuant to a
transaction described in Section 5) in connection with the public offering of
the Shares and in connection with each transaction contemplated by this
Agreement and any Terms Agreement and the process leading to such transactions,
and no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and [Agent], on the other hand,
has been or will be created in respect of any of the transactions contemplated
by this Agreement and any Terms Agreement, irrespective of whether or not
[Agent] has advised or is advising the Company on other matters, and [Agent] has
no obligation to the Company with respect to the transactions contemplated by
this Agreement or any Terms Agreement except the obligations expressly set forth
herein and therein;


(b)            it is capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement and any Terms Agreement;


(c)            [Agent] has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement or any
Terms Agreement and it has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate;


(d)            it is aware that [Agent] and its respective affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and [Agent] has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship or otherwise;
33

--------------------------------------------------------------------------------

(e)            the price of the Shares sold pursuant to this Agreement or any
Terms Agreement will not be established by [Agent]; and


(f)            it waives, to the fullest extent permitted by law, any claims it
may have against [Agent] for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Shares under this Agreement and
any Terms Agreement and agrees that [Agent] shall not have any liability
(whether direct or indirect, in contract, tort or otherwise) to it in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
its behalf or in right of it or the Company, employees or creditors of Company.


Section 25.              Integration.


This Agreement and any Terms Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and [Agent], or any
of them, with respect to the subject matter hereof or thereof.  None of this
Agreement, any Terms Agreement, or any term hereof or thereof may be amended
except pursuant to a written instrument executed by the Company and [Agent].  In
the event that any one or more of the provisions contained herein or in any
Terms Agreement, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein or in the relevant Terms Agreement
shall be construed as if such invalid, illegal or unenforceable term or
provision was not contained herein, but only to the extent that giving effect to
such provision and the remainder of the terms and provisions hereof shall be in
accordance with the intent of the parties as reflected in this Agreement and in
any Terms Agreement.  In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
shall control.


Section 26.              Counterparts.


This Agreement and any Terms Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
Agreement or Terms Agreement by one party to the other may be made by facsimile,
electronic or pdf transmission.


[Remainder of Page Intentionally Blank]
 
34

--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
[Agent], please so indicate in the space provided below for that purpose,
whereupon this Agreement and your acceptance shall constitute a binding
agreement between the Company and [Agent].


Very truly yours,




 
ESSEX PROPERTY TRUST, INC.
 
 
 
 
 
 
 
By:
 
 
Name:
Michael T. Dance
 
Title:
Executive Vice President and Chief Financial Officer



ACCEPTED as of the date
first-above written:


[AGENT]






By:                                                  
Name:
Title:


[Signature Page to
Equity Distribution Agreement]

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF PLACEMENT NOTICE




From:
[                              ]
 
Cc:
[                              ]
 
To:
[                              ]
 



Subject:                          Equity Distribution—Placement Notice


Gentlemen:


Pursuant to the terms and subject to the conditions contained in the Amended and
Restated Equity Distribution Agreement between Essex Property Trust, Inc. (the
“Company”), and [_________________] (“[Agent]”), dated August 28, 2014 (the
“Agreement”), I hereby request on behalf of the Company that [Agent] sell up to
[ ] shares of the Company’s common stock, par value $0.0001 per share, at a
minimum market price of $_______ per share.

--------------------------------------------------------------------------------

EXHIBIT B


AUTHORIZED/DESIGNATED INDIVIDUALS FOR PLACEMENT NOTICES




Authorized Individuals for the Company


Michael J. Schall


Michael T. Dance


Mark J. Mikl


Designated Individuals for [Agent]




[_________________]

--------------------------------------------------------------------------------

EXHIBIT C


COMPENSATION


[Agent] shall be paid compensation equal to up to two percent (2%) of the gross
proceeds from the sales of the Shares sold by [Agent] pursuant to the terms of
this Agreement.



--------------------------------------------------------------------------------

EXHIBIT D


OFFICER’S CERTIFICATE


The undersigned, the duly qualified and elected _______________________, of
ESSEX PROPERTY TRUST, INC. (“Company”), a Maryland corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 8(n)
of the Amended and Restated Equity Distribution Agreement dated August 28, 2014
(the “Agreement”) between the Company and [_________________] (“[Agent]”):


(i)            The representations and warranties of the Company in Section 6 of
the Amended and Restated Equity Distribution Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Change, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and


(ii)            The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Agreement at
or prior to the date hereof.


 
By:
 
 
 
 
Name:
 
 
 
Title:
 



Date:                   

--------------------------------------------------------------------------------

EXHIBIT E-1


MATTERS TO BE COVERED BY INITIAL OPINION OF


BAKER & MCKENZIE LLP


AND ON THE SETTLEMENT DATES OF ANY PRINCIPAL TRANSACTION AND EACH TIME THE
COMPANY FILES A FORM 10-K1



(i) As of December 31, 2013, the authorized capitalization of the Company was as
set forth under the caption “Description of Capital Stock” in the Prospectus. 
The Company’s Common Stock and 7.125% Series H Cumulative Redeemable Preferred
Stock conform as to legal matters in all material respects to the descriptions
thereof contained in the two foregoing captions.




(ii) The Company is a corporation duly incorporated and existing under and by
virtue of the laws of the State of Maryland and is in good standing with the
State Department of Assessments and Taxation of Maryland.  The Company has the
corporate power to own, lease and operate its properties and conduct its
business in all material respects as described under the headings “Item 1
Business” and “Item 2 Properties” in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2013.  The Operating Partnership is validly
existing as a limited partnership in good standing under the laws of the
jurisdiction of its incorporation or organization with the power to own, lease
and operate its properties.




(iii) To the knowledge of such counsel, the Company and the Operating
Partnership, a California limited partnership as to which the Company is the
general partner, is duly qualified or registered to transact business in each
jurisdiction set forth on Schedule 1 hereto, which are, to the knowledge of such
counsel, the only states within the United States in which the Company owns or
leases material property, maintains offices, has employees or otherwise conducts
any material business.  To such counsel’s knowledge, other than the Company’s
interests in the Subsidiaries or as disclosed in the Prospectus, the Company
does not own, directly or indirectly, any capital stock or other equity
securities of any other corporation or any ownership interest in any limited
liability company, partnership, joint venture or other association.




(iv) The execution, delivery and performance of the Amended and Restated Equity
Distribution Agreement (the “Agreement”) by the Company and the consummation of
the transactions contemplated thereby do not conflict with, or result in any
breach of, or constitute a default under (nor constitute an event that with
notice, lapse of time or both would constitute a breach of or default under),
(i) the charter or bylaws of the Company, (ii) any agreement listed on Exhibits
10.1 through 10.[  ] to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2013 or (iii) to our knowledge, any Applicable Law or any
decree, judgment or order applicable to the Company (other than state and
foreign securities or blue sky laws, as to which we express no opinion), except
in the case of clauses (ii) and (iii) for such conflicts, breaches or defaults,
which individually or in the aggregate could not be reasonably expected to have
a Material Adverse Change.




--------------------------------------------------------------------------------

1  Or any amendment to the Form 10-K.
E-1-1

--------------------------------------------------------------------------------

(v) The Company has the corporate power to execute and deliver the Agreement and
to issue, sell and deliver the Shares as contemplated in the Agreement.  The
Agreement has been duly authorized, executed and, so far as is known to us,
delivered by the Company.




(vi) No approval, authorization, consent or order of, or filing with, any
federal or state governmental or regulatory commission, board, body, authority
or agency is required under Applicable Law in connection with the execution,
delivery and performance of the Agreement, or the consummation of the
transactions contemplated thereby, by the Company, other than such as have been
obtained or made under the Securities Act or the Securities Exchange Act of
1934, as amended, and such approvals as have been obtained in connection with
the listing of the Placement Shares on the New York Stock Exchange (the
“Exchange”); provided, however, that we do not express any opinion as to any
necessary qualification under the securities or blue sky laws of the various
jurisdictions in which the Shares are being offered by [Agent] or any approval
of the underwriting terms and arrangements relating to the offering of the
Shares by the Financial Industry Regulatory Authority (“FINRA”).




(vii) The Shares, when issued and delivered by the Company pursuant to the
resolutions of the Company’s Board of Directors approving such issuance (and any
other resolutions adopted by committees of the Board, as contemplated by the
Board’s resolutions) and the Agreements against payment of the consideration set
forth therein, will be (assuming that upon such issuance the total number of
shares of Common Stock issued and outstanding will not exceed the total number
of shares of Common Stock that the Company is then authorized to issue under its
charter) duly authorized, validly issued, fully paid and nonassessable.




(viii) The issuance and sale of the Shares by the Company is not subject to
preemptive or other similar rights arising by operation of the Maryland General
Corporation Law under the charter or bylaws of the Company or under any
agreement known to us to which the Company is a party.




(ix) To our knowledge, except as otherwise described in the Registration
Statement, the Prospectus, the documents incorporated therein by reference or
the exhibits filed in connection therewith, there are no persons with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement.

E-1-2

--------------------------------------------------------------------------------

(x) At the time the Registration Statement became effective, the Registration
Statement and, as of the date of the Agreement and the date hereof, the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, the Registration Statement and the Prospectus,
as to which we express no opinion) complied as to form in all material respects
with the requirements of the Securities Act and the rules and regulations
promulgated thereunder.




(xi) The statements under the caption “Description of Capital Stock” in the
Prospectus, insofar as such statements constitute a summary of the legal matters
referred to therein, constitute accurate summaries thereof in all material
respects as of the date of such statements.




(xii) To our knowledge, there are no actions, suits or proceedings or inquiries
or investigations, pending or threatened, against the Company or any of its
officers and directors or to which the Company’s assets (excluding the Company’s
direct or indirect interests in the Subsidiaries) are subject, at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitration panel or agency that
are required to be described in the Prospectus or the documents incorporated
therein by reference but are not so described.




(xiii) The Company is not an “investment company” required to register under the
Investment Company Act of 1940, as amended, (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.




(xiv) The Shares to be issued and sold by the Company pursuant to the Agreement
are duly listed, and admitted and authorized for trading, subject to official
notice of issuance, on the Exchange.



The Registration Statement became automatically effective under the Securities
Act on May 12, 2014 and, to our knowledge, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act or proceedings therefor initiated or threatened by the Commission.


In addition, we have reviewed the Registration Statement and the Prospectus and
participated in conferences with officers and other representatives of the
Company, representatives of independent public accountants for the Company at
which the contents of the Registration Statement and the Prospectus and related
matters were discussed, and although we are not passing upon, and do not assume
any responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement and the
Prospectus and have not made any independent check or verification thereof,
during the course of such participation, nothing has come to our attention that
leads us to believe that the Registration Statement, at the time such
Registration Statement became effective or was deemed to have become effective
under Section 11(d) of the Securities Act and Rule 430B thereunder, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or that the Prospectus, as supplemented by the Prospectus Supplement, as of the
date of the Agreement or the date hereof, included or includes an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that in each case we express no view or belief with respect to the financial
statements, financial schedules and other financial or statistical data included
or incorporated by reference in, or excluded from, the Registration Statement or
the Prospectus).
E-1-3

--------------------------------------------------------------------------------

The limitations inherent in the independent verification of factual matters and
the character of determinations involved in the preparation of a disclosure
document are such, however, that we do not assume any responsibility, except as
otherwise stated in opinion (xi) and (xvi) above, for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or
Prospectus or any amendments or supplements thereto (including any of the
documents incorporated by reference therein).


In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the California Corporations
Code or the federal law of the United States, to the extent they deem proper and
specified in such opinion, upon the opinion (which shall be satisfactory in form
and substance to the Manager, shall expressly state that the Manager and
Manager’s counsel may rely on such opinion as if the opinion were addressed to
them and shall be furnished to the Manager) of other counsel of good standing
whom they believe to be reliable and who are satisfactory to counsel for the
Manager; provided, however, that such counsel shall further state that they
believe that they, the Manager and the Manager’s counsel are justified in
relying upon such opinion of other counsel, and (B) as to matters of fact, to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials.
E-1-4

--------------------------------------------------------------------------------

EXHIBIT E-2


MATTERS TO BE COVERED BY


SUBSEQUENT COMPANY COUNSEL OPINIONS1



(i) The Registration Statement, when it became effective, and the Prospectus and
any amendment or supplement thereto, on the date of filing thereof with the
Commission, complied as to form in all material respects with the requirements
for registration statements on Form S-3 under the Securities Act and the rules
and regulations of the Commission thereunder, and each of the documents
incorporated by reference in the Registration Statement or the Prospectus, or
any amendment or supplement thereto, on the date of filing thereof with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder;
it being understood, however, that we express no opinion with respect to the
financial statements, schedules or other financial or statistical data included
or incorporated by reference in, or omitted from, the Registration Statement or
the Prospectus or any other document.




(ii) To our knowledge and other than as set forth in the Prospectus or in a
document incorporated by reference into the Prospectus, there are no legal or
governmental proceedings, pending or threatened, to which the Company is a party
that are required to be described in the Prospectus or the documents
incorporated therein by reference but are not so described.



The Registration Statement became effective under the Securities Act on May 12,
2014 and, to our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued under the Securities Act and no
proceeding for that purpose has been instituted by the Commission.
 
 

--------------------------------------------------------------------------------

1  Other than on Settlement Dates for Principal Transactions and such times that
the Company files a Form 10-K.  On Settlement Dates for Principal Transactions
and when the Company files a Form 10-K, or any amendment thereto, the Company
shall be required to deliver the opinions contained in Exhibits E-1 and E-3.
 
E-2-1

--------------------------------------------------------------------------------

In addition, we have participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company, and your representatives, at which the contents of
the Registration Statement and the Prospectus and related matters were discussed
and, although we are not passing upon, and do not assume any responsibility for,
the accuracy, completeness or fairness of the statements contained or
incorporated by reference in the Registration Statement and the Prospectus and
have not made any independent check or verification thereof, during the course
of such participation, no facts came to our attention that caused us to believe
that the Registration Statement, at the time it became effective or was deemed
to have become effective under Section 11(d) of the Securities Act and Rule 430B
thereunder, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus (including the
documents incorporated therein by reference), as of its date, contained an
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; it being understood that we express
no belief with respect to the financial statements, schedules and other
financial and statistical data included or incorporated by reference in or
omitted from the Registration Statement or the Prospectus.
 
E-2-2

--------------------------------------------------------------------------------

EXHIBIT E-3


MATTERS TO BE COVERED BY


OPINION OF BAKER & MCKENZIE LLP


For its taxable year ended December 31, 2009 through its taxable year ended
December 31, 2013, the Company has been organized and has operated in conformity
with the requirements for qualification and taxation as a REIT under the Code,
and its organization and proposed method of operation will enable it to continue
to meet the requirements for qualification and taxation as a REIT; and


The statements contained under the caption “Material Federal Income Tax
Considerations” in the Prospectus that is contained in the Registration
Statement, and under the caption “Supplemental Material Federal Income Tax
Considerations” in the Prospectus Supplement, insofar as such statements
constitute matters of law, summaries of U.S. federal income tax law or
regulation or legal conclusions with respect thereto, have been reviewed by us,
and constitute accurate summaries of, and fairly present, the matters described
therein in all material respects.


Such opinion may also set forth assumptions, qualifications and limitations on
which the opinions stated therein are based and to which they are subject, which
shall be reasonably satisfactory to counsel to the Managers.
E-3

--------------------------------------------------------------------------------

EXHIBIT F


PERMITTED FREE WRITING PROSPECTUSES
 


F-1

--------------------------------------------------------------------------------

SCHEDULE I


ESSEX PROPERTY TRUST, INC.
[Common Stock]


TERMS AGREEMENT


_____________, 20[14]


[Agent]
[Address]




Ladies and Gentlemen:


Essex Property Trust, Inc.,  a Maryland corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the Amended and
Restated Equity Distribution Agreement, dated August 28, 2014 (the “Distribution
Agreement”), between the Company and [_________________] (“[Agent]”), to issue
and sell to [Agent] the securities specified in the Schedule hereto (the
“Purchased Securities”) [, and solely for the purpose of covering
over-allotments, to grant to [Agent] the option to purchase the additional
securities specified in the Schedule hereto (the “Additional Securities”)]. 
Unless otherwise defined below, capitalized terms defined in the Distribution
Agreement shall have the same meanings when used herein.


[To be included if parties agree on an option to cover over-allotments: 
[Agent]. shall have the right to purchase from the Company all or a portion of
the Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by [Agent] to the Company for the Purchased
Securities.  This option may be exercised by [Agent] at any time (but not more
than once) on or before the thirtieth day following the date hereof, by written
notice to the Company.  Such notice shall set forth the aggregate number of
shares of Additional Securities as to which the option is being exercised, and
the date and time when the Additional Securities are to be delivered (such date
and time being herein referred to as the “Option Settlement Date”); provided,
however, that the Option Settlement Date shall not be earlier than the
Settlement Date (as set forth in the Schedule hereto) nor earlier than the
second business day after the date on which the option shall have been exercised
nor later than the fifth business day after the date on which the option shall
have been exercised.  Payment of the purchase price for the Additional
Securities shall be made at the Option Settlement Date in the same manner and at
the same office as the payment for the Purchased Securities.]


Each of the provisions of the Distribution Agreement not specifically related to
the solicitation by [Agent], as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein.  Each of the representations,
warranties and agreements set forth therein shall be deemed to have been made as
of the date of this Terms Agreement [and] [,] the Settlement Date [and any
Option Settlement Date].

--------------------------------------------------------------------------------

[An amendment to the Registration Statement (as defined in the Distribution
Agreement), or a supplement to the Prospectus, as the case may be, relating to
the Purchased Securities [and the Additional Securities], in the form heretofore
delivered to [Agent] is now proposed to be filed with the Commission.]


Subject to the terms and conditions set forth herein and in the Distribution
Agreement which are incorporated herein by reference, the Company agrees to
issue and sell to [Agent] and the latter agrees to purchase from the Company,
the Purchased Securities at the time and place and at the purchase price set
forth in the Schedule hereto.


Notwithstanding any provision of this Agreement or any Terms Agreement to the
contrary, the Company consents to [Agent] trading in the Common Stock for
[Agent]’s own account and for the accounts of its clients at the same time as
sales of the Shares occur pursuant to this Agreement.

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Distribution Agreement incorporated herein by reference,
shall constitute a binding agreement between [Agent] and the Company.


 
ESSEX PROPERTY TRUST, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





ACCEPTED as of the date
first-above written:


[AGENT]


By:                                                           
Name:
Title:


--------------------------------------------------------------------------------

SCHEDULE TO TERMS AGREEMENT


Title of Purchased Securities [and Additional Securities]:
[•]


Number of Shares of Purchased Securities:
[•]


[Number of Shares of Additional Securities:]
[•]


[Price to Public:]
[•]


Purchase Price by [Agent]:
[•]


Method of and Specified Funds for Payment of Purchase Price:
[By wire transfer to a bank account specified by the Company in same day funds.]


Method of Delivery:
[To [Agent]’s account, or the account of [Agent]’s designee, at The Depository
Trust Company via DWAC in return for payment of the purchase price.]


Settlement Date:
[•], 20[14]


Closing Location:
[•]


Documents to be Delivered:


The following documents referred to in the Distribution Agreement shall be
delivered (unless otherwise waived) as a condition to the closing (which
documents shall be dated on or as of the date of the Terms Agreement to which
this Schedule is annexed):



(1) the officer’s certificate referred to in Section 8(n);




(2) the opinions referred to in Sections 8(o);




(3) the “comfort” letters referred to in Section 8(p); and




(4) such other documents as [Agent] shall reasonably request.



[Lockup:]
[•]

 

--------------------------------------------------------------------------------